FILED
                            NOT FOR PUBLICATION                             FEB 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30251

              Plaintiff - Appellee,               D.C. No. 3:09-cr-05452-RJB-23

  v.
                                                  MEMORANDUM *
JUAN PABLO RINCON-LOPEZ,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                            Submitted February 6, 2012 **
                                Seattle, Washington

Before: SCHROEDER, ALARCÓN, and GOULD, Circuit Judges.

       Juan Rincon-Lopez (“Rincon-Lopez”) appeals the district court’s denial of

his motion to withdraw his guilty plea to Possession of Methamphetamine with

Intent to Distribute, in violation of 21 U.S.C. § 841.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In order to withdraw a plea before sentencing, a defendant need only show a

“fair and just reason” for the withdrawal. Fed. R. Crim. P. 11(d)(2)(B); United

States v. Garcia, 401 F.3d 1008, 1011 (9th Cir. 2005). Although this standard is

generous and must be applied liberally, United States v. Bonilla, 637 F.3d 980, 983

(9th Cir. 2011), a “change of heart” is not a fair and just reason for withdrawal of a

plea, United States v. Turner, 898 F.2d 705, 713 (9th Cir. 1990).

      On appeal, Rincon-Lopez contends that his appearing before the court for

the plea colloquy so soon after being advised of the plea agreement, coupled with

the failure of the court to advise him of a $100 assessment and of the possibility of

prosecution for perjury should he lie, created confusion that led him not to

understand the nature and consequences of his plea. He also contends that his

lawyer improperly pressured him into pleading guilty.

       As the district court observed, the defendant had adequate notice of the

change of plea hearing and the transcript gives no indication of confusion, lack of

understanding, or involuntariness. The court that heard the plea patiently

endeavored to ensure that Rincon-Lopez understood the plea and its consequences.

Rincon-Lopez does not contend that a proper instruction on perjury “could have at

least plausibly motivated a reasonable person in [his] position not to have pled

guilty.” Bonilla, 637 F.3d at 986. Although the court did not refer to the $100


                                           2
assessment at the plea hearing, the government did when it summarized, at the

court’s request, the elements of the offense and the penalties.

      The district court did not err in concluding that Rincon-Lopez had not given

a “fair and just” reason for withdrawing the plea. The record of the plea colloquy

contradicts the reasons he did give.

      AFFIRMED.




                                          3